—Appeal from a decision of the Unemployment Insurance Appeal *760Board, filed May 1, 1998, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.Claimant, a security guard, was employed by a hospital from July 21, 1990 until January 24, 1997, after which he applied for and received 26 weeks of unemployment insurance benefits. Subsequently, claimant worked a new job from October 19, 1997 until his termination on December 24, 1997. Claimant again filed for unemployment insurance benefits, effective February 2, 1998, but his claim was denied. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was ineligible to receive benefits because he lacked sufficient weeks of employment in his base period to file a valid original claim (see, Matter ofRiberdy [Sweeney], 227 AD2d 712). To be eligible for benefits, a claimant must establish, inter alia, that he or she has accrued a base period of at least 20 weeks of employment in the 52 weeks prior to filing a valid original claim (see, Labor Law § 527 [1] [d]) or otherwise complied with the 15-week minimum employment period described in the alternate condition for a valid original claim (see, Labor Law § 527 [2]). Here, claimant does not dispute that he only worked approximately 10 weeks during the applicable period. Thus, claimant was properly found to be ineligible to receive benefits and his arguments relating to the propriety of his dismissal are not properly before us.Cardona, P. J., Mikoll, Créw III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.